Cornish, J.,
dissenting.
Although the opinion speaks of “degrees of guilt” of the saloon-keeper, the Slocumb law under considera*74tion (as of course the writer of the opinion well understood) was in no sense a criminal statute. It recognized the lawful selling of intoxicating liquors. In our ready condemnation of the saloon-keeper and his business, we are liable to forget this. The law limited recovery to compensatory “damages sustained,” attributable to the sale. Recoverable “damages” is and must be a loss sustained by reason of the act or default of another. It follows and is caused by the act. It is unthinkable, it would be a contradiction in terms, to consider as recoverable “damages” a loss sustained or a damage already accrued before the commission of the act. I cannot see how this proposition is debatable.
It appears in the evidence that the plaintiffs’ intestate had been an habitual drinker and had kept a drug store; that he had twice been' to an asylum for inebriates before the defendants ever sold to him. The defendants asked an instruction that his mental and physical condition, acquired as a result of Ms debauchment in previous years, should be considered by the jury in estimating the amount of the damages, so that, if the jury believed that any part of the damages, sustained by reason of his drinking habits, had already accrued they could take that into account. The instruction was refused.
Can it be doubted that such might be the condition? Undoubtedly not. The opinion itself recognizes the possibility of a “confirmed inebriate.” The liquor habit might so undermine the physical constitution of the drinker that any doctor would say that he could not live a year longer. During that period he might as a stranger, and without the saloon-keeper or bar-tender knowing the condition, purchase a single drink. Should the saloon-keeper, under such circumstances, be liable under the law for 30 years’ loss of support to the wife, indicated by his age merely, when, in fact, she had not lost a year’s support? Of course, where the sale tends to make the condition worse, when it continues *75Mm in a habit which he might otherwise stop, or when it prevents a reform, the situation is different. The jury should consider all the facts so as to discover the actual damages sustained. The law made all saloon-keepers who made sales during the period jointly liable. It was analogous to the liability of joint tort-feasors. Joint tort-feasors are liable, however, as if participating in one act, and are not liable for previous, distinct and unconnected acts.
In Stahnka v. Kreitle, 66 Neb. 829, we held that saloon-keepers are “not liable for damages resulting from a like traffic before they engaged in the business.” In the opinion it is suggested that a law attempting to make the saloon-keeper liable for “damages attributable to such, traffic (the saloon traffic) by his predecessors in the business” would be unconstitutional, if enacted. In Yechout v. Tesnohlidek, 97 Neb. 387, in an opinion by Judge Reese, we said that “the fact that such husband and father was a drinker, or even a drunkard, before the time charged as the beginning of the sales would not of itself defeat a recovery, if liquors sold to him after such time by defendant contributed to keeping birn in that condition.” The opinion recognized that the drinker’s condition at the time of the sale was proper to be shown and considered by the jury.